Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 sets forth that the position of the maximum light intensity is shifted “with respect to a center of a position of the printed circuit board in the rotation direction”.  The rotation direction already defines the relational direction in which the center is being found and the common mathematical definition of ‘center’ is found by a length divided in half (divided by 2).  Claim 2 appears to merely set forth the .   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ohba (US Pub.2006/0192843) in view of Horikawa et al. (US Pub.2008/0252713).
Regarding claim 1, Ohba (US Pub.2006/0192843) teaches an image forming apparatus (fig.1), comprising: a photosensitive member which is rotatable (fig.1&3, #5); and an exposure head (fig.1-3, #7) including: a plurality of chips (fig.2, #31) in each of which a plurality of light emitting elements (para.0042) configured to expose the photosensitive member are arrayed at intervals corresponding to a first resolution in an intersecting direction intersecting with a rotation direction of the photosensitive member (para.0008); a printed circuit board on which the plurality of chips are mounted (fig.2, #30; para.0042); a drive portion which is mounted on the printed circuit board (fig.2, #33; para.0042-0043), and is configured to drive the plurality of light emitting elements of each of the plurality of chips (para.0043); and a wiring pattern which is printed on the printed circuit board, and is configured to connect the plurality of chips and the drive portion electrically (fig.2&para.0042-0043: though not explicitly disclosed, this is a standard part of a printed circuit board and must be present for #33 and #31 to interact as intended), and wherein a position of a center in the rotation direction of an intensity of a light amount of the plurality of light emitting elements of the plurality of chips is shifted to a side with respect to a center of a position of the printed circuit board in the rotation direction (fig.1-3, comparing a process direction of the drum in fig.1 and arrangement of #7 to the arrangement shown in fig.3, drum #5 must rotate in the counter-clockwise direction in fig.3 as the projecting portion of #7, i.e.#32, is located on the downstream side in fig.1; and the center of intensity, near center of #31 is located on the downstream side of the center of #30 which is located between #31 and #33).
Regarding claim 2, Ohba (US Pub.2006/0192843) teaches an image forming apparatus wherein the center of the position of the printed circuit board in the rotation direction is obtained by dividing a length from an end portion on the one side to an end portion on the another side by 2 (this is both the standard mathematical definition of finding a ‘center’ and appears to be the configuration shown in fig.2&3).
Regarding claim 5, Ohba (US Pub.2006/0192843) teaches an image forming apparatus wherein the drive portion comprises two drive portions (see annotated Fig.2, below, #A and #B), and wherein the two drive portions are arranged at positions of substantially one-third from both end portions in the intersecting direction of the printed circuit board, respectively (see annotated fig.2, dashed lines).
Annotated Fig.2:

    PNG
    media_image1.png
    257
    560
    media_image1.png
    Greyscale
 
However, Ohba (US Pub.2006/0192843) fails to teach the plurality of chips mounted on the printed circuit board being an odd number of chips, an even number of chips of the odd number of chips are arranged on one side of the printed circuit board in the rotation direction, and a remaining odd number of chips of the odd number of chips are arranged on another side of the printed circuit board in the rotation direction.
Regarding claim 1, Horikawa et al. (US Pub.2008/0252713) teach an image forming apparatus (fig.1), comprising: a photosensitive member which is rotatable (fig.1, #2); and an exposure head (fig.1, #3) including: a plurality of chips (fig.2, #31, #32, #33); a board on which the plurality of chips are mounted (fig.2, #3); wherein the plurality of chips mounted on the board is an odd number of chips (fig.2, number of chips is three), an even number of chips of the odd number of chips are arranged on one side of the printed circuit board in the rotation direction (fig.2, #31 and #33 are on one side), and a remaining odd number of chips of the odd number of chips are arranged on another side of the printed circuit board in the rotation direction (fig.2, #32 is arranged skewed from the other two).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the linear chip alignment and distribution of Ohba (US Pub.2006/0192843) by using the skewed even-odd alignment of Horikawa et al. (US Pub.2008/0252713) because a separation type unit is common in the art (para.0016) and in order to allow the apparatus to be configured to accurately correct for positional deviation at the front and rear ends of a sheet caused by uneven feeding (para.0006-0008&0066).  Upon combination, the upstream and downstream positioning of the even number of chips on the circuit board would be easily arrived at by one of ordinary skill in the art through routine experimentation since there are only two possible configurations and no undue burden from excess experimentation would be needed to optimize the function of the device.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not disclose or suggest the claimed “when the end portion on the one side has a protruded portion, of a total length of the protruded portion in the intersecting direction and a total length of a portion excluding the protruded portion in the intersecting direction, one with a larger total length is defined as the end portion on the one side” in combination with the remaining claim elements as set forth in claim 3.
Prior art does not disclose or suggest the claimed “when the end portion on the another side has a protruded portion, of a total length of the protruded portion in the intersecting direction and a total length of a portion excluding the protruded portion in the intersecting direction, one with a larger total length is defined as the end portion on the another side” in combination with the remaining claim elements as set forth in claim 4.
 
Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154.  The examiner can normally be reached on Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
4/9/2021